     Case 1:19-cv-01447-DAD-JLT Document 59 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                      No. 1:19-cv-1447-DAD-JLT (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    GUARD H. PEREZ, et al.,                          NONCOGNIZABLE CLAIM
15                       Defendants.                    (Doc. No. 48)
16

17

18          Plaintiff Michael Hernandez Gonzalez is a prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 26, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint (Doc. No. 10) and found that plaintiff stated a cognizable Eighth Amendment

23   excessive force claim against defendant Perez and a cognizable Eight Amendment failure to

24   protect claim against defendant Sharp. However, the magistrate judge found plaintiff’s First

25   Amendment claims for retaliation to be non-cognizable. (Doc. No. 38 at 5.)

26          On September 17, 2020, the assigned magistrate judge issued findings and

27   recommendations, recommending that plaintiff’s claims previously found to be non-cognizable in

28   the initial screening order be dismissed. (Doc. No. 48 at 2.)
                                                       1
     Case 1:19-cv-01447-DAD-JLT Document 59 Filed 10/26/20 Page 2 of 2


 1          The findings and recommendations were served on plaintiff and contained notice that any

 2   objections thereto were to be filed within fourteen (14) days from the date of service. (Id.) To

 3   date, no objections to the findings and recommendations have been filed with the court, and the

 4   time in which to do so has now passed.

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and by proper analysis.

 8   Accordingly:

 9      1. The findings and recommendations issued on September 17, 2020 (Doc. No. 48) are

10          adopted in full;

11      2. This action proceeds on plaintiff’s Eighth Amendment excessive force claim against

12          defendant Perez and his Eighth Amendment failure to protect claim against defendant

13          Sharp;

14      3. All other claims in the first amended complaint are dismissed; and

15      4. This case is referred back to the assigned magistrate judge for further proceedings.

16   IT IS SO ORDERED.
17
        Dated:      October 23, 2020
18                                                     UNITED STATES DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
